PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/376,670
Filing Date: 5 Aug 2014
Appellant(s): Telimaa et al.



__________________
David H. Brinkman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 16, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Although appellant has provided extensive arguments regarding the nature of the invention and its deviation from the state of the art, including reasons why this invention may not have been previously implemented, the examiner does not find that these arguments are sufficient to overcome an obvious combination of the teachings of the prior art. 
Appellant has particularly argued that none of the prior art teaches that a button used to activate the pipetting operations is included as part of a touch screen interface and has provided several reasons why this is not typically the case and might not be an obvious modification. While the examiner acknowledges that the argued activation function of a touch screen interface is not directly described by the prior art, the examiner is not persuaded that this feature is non-obvious in view of the teachings of the prior art and the general knowledge of one having ordinary skill in the art at the time of the invention.
Touchscreens having a variety of functions were well known at the time of the invention, and the prior art rejections do explicitly teach the use of touchscreens on the pipette for control functions. In fact, the teachings of the applied references are somewhat ambiguous with respect to excluding any particular control from the touch screen interface. A further modification to include all of the control functions in a single touch screen, as suggested in the above rejections, would be an obvious choice for one having ordinary skill in the art, as it suggests only a change from a button input to a known type of control interface. Accordingly, one having ordinary skill in the art would find it obvious to modify the interface as claimed.

In response specifically to appellant’s arguments on pages 13-15, with respect to the rejection of claims 1 and 10 over Molitor in view of Hotelling, that none of the prior art of record fairly teaches or suggests a touch screen provided on a handheld electronic pipette comprising at least on touching, pressing or sliding area for activating the recited pipette operations of the pipette in a manner as recited in claims 1 and 10, the examiner is not persuaded. Although, as stated, Molitor does not explicitly teach wherein the user interface drives the motor for carrying out the pipetting operations, that is specifically “ejecting the tip of the pipette, filling of the tip container, dispensing from the tip container, and mixing actions of the pipette”, Molitor teaches electronic control of the device using a touch screen interface for the electronic control.
Specifically, in paragraph 36, Molitor teaches “a reading device and/or input device connected to an electronic analyzing unit arranged in the pipette housing” and further teaches, in paragraph 40, that the input device “may be realized as a keyboard or as a touchscreen”. Molitor further teaches, in paragraph 52, “the control device can control a movement of the syringe plunger and/or of the chamber wall for the discharge of great amounts of liquid in a first delivery phase in the titration mode, and triggered by an actuation of the input device or by reaching the end of the first delivery phase, it can control a movement of the plunger for the discharge  of at least a small, defined amount of liquid in a second delivery phase”. This operation is further detailed in paragraphs 53-57.
Accordingly, the examiner finds that it would be obvious for one having ordinary skill in the art to trigger all of the operations of the pipette, including those specifically claimed, through a touchscreen input device on the handheld pipetting apparatus. 
In response to appellant’s argument on page 16, with respect to claim 12, the above arguments explain why the prior art to Molitor, is considered to be sufficient to teach appellant’s invention as claimed.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, neither of the references individually teaches all of the elements of the claimed invention.
Scordato teaches a user interface, attached to, but not located directly on the pipette, which actively controls pipetting operations. This teaches the advantage of controlling all of the pipette operations from a single interface, which would include all of the claimed pipetting operations.
Kriz teaches a user interface, located on a pipette, having a display and “a plurality of buttons or keys which may be used for controlling the pipette” (col. 4, lines 26-27) and that “the function of each of these buttons is a matter of design choice and … may vary with application”. (col. 4, lines 30-32) Kriz further teaches that the activating buttons may be replaced by a touch sensitive display. (col. 8, lines 64-67)
In combination, one having ordinary skill in the art would modify Scordato to locate a touch sensitive interface on the pipette, instead of remotely, to realize the convenience of having a single apparatus instead of two connected ones. The result of this modification would be an interface on a pipette, as taught by Kriz, controlling all of the pipette functions, as taught by Scordato.
In response to appellant’s argument on pages 19-20, with respect to claim 12, the above arguments explain why the prior art to Scordato, in view of Kriz, is considered to be sufficient to teach appellant’s invention as claimed.



Respectfully submitted,
/JILL E CULLER/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        
Conferees:
/JILL E CULLER/
Primary Examiner, Art Unit 2853

/Manish S Shah/Primary Examiner, Art Unit 2853  
            

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.